09/26/2022



   IN THE SUPREME COURT OF THE STATE OF MONTANACase Number: DA 21-0519
                             No. DA 21-0519


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

THOMAS JEFF RICHARDSON,

           Defendant and Appellant.



                                 ORDER

     Upon consideration of counsel’s motion to withdraw as counsel of

record, and good cause appearing,

     IT IS HEREBY ORDERED that the Defendant and Appellant in

this matter shall file a response to this motion within thirty (30) days of

the date of this Order. The response must be served upon all counsel of

record, including the Attorney General, the County Attorney, and the

Appellate Defender Division’s Office.

     IT IS FURTHER ORDERED that the Clerk of this Court give

notice of this Order by mail to all counsel of record and to the

Respondent and Appellant at his last known address.

                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                   September 26 2022